DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 3, 5-7, 9-10, 12-14) in the reply filed on February 3rd, 2022 is acknowledged.  The traversal is on the ground(s) that Larsen (US 2007/0244353) describes a resectoscope with a resection port 124 defining a working area within the device. This is not found persuasive because the original claim language was not descriptive in describing the location of the target region relative to the device such that the target region was specifically limited to be external to any feature or region of the device. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because in Fig. 23B, a reference number (presumed to be 1621) is cut off/misformatted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 5-7, 9-10, 12-14 & 59-67 objected to because of the following informalities:  
Claims 3, 5-7, 9-10, 12-14 & 59-67: “The system” should read –The cryotherapy system--,
Claim 3, line 2: “controls flow” should read –controls washing flow--,
Claim 13, line 3: “a flow” should read –a washing flow--,
Claim 63, line 2: “elongated therapy device” should read –elongated cryotherapy device--,
Claim 66, line 5: “controls flow” should read –controls washing fluid flow--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 13, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, anything proceeding 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9-10, 12-14, 59-63 & 65-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulcahey et al. (U.S. Pub. No. 2017/0311789), herein referred to as “Mulcahey”.
Regarding claim 1, Mulcahey teaches a cryotherapy system (cryosurgery system 100, Figs. 9, 10, 11A/B, 12, 25; [0123]: the features of the various embodiments described herein were not mutually exclusive and can exist in various combinations and permutations), comprising: 
an elongated cryotherapy device (catheter 1201, Fig. 12) having a proximal end ([0105]: a hub 1203 for attachment to the console at its proximal end) and a distal end (distal end 1210) shaped and sized to be positioned inside a body lumen ([0108]: catheter insertion or manipulation into the body cavities), comprising: 
a cryo inflow path (delivery apparatus 128, Fig. 9) fluidically connecting a cryogenic fluid source (cryogen storage tank 126, Fig. 10) with at least one cryo 
an optics assembly (lens 110) configured to visualize a field of view between said optics assembly and a target region inside said body lumen (Abstract: Gas, as an example, directed across and toward the lens purges moisture to avoid condensation on the lens and shears debris and bodily fluids away from the field of view; [0003]: The primary purpose of an endoscope, video or fiber optic, is to provide visualization of anatomical lumens); 
a washing inflow path (purging fluid supply mechanism 106) fluidically connecting a washing fluid source ([0061]: the fluid supply line may be connected to disposable canisters of purging fluid) with at least one washing opening (lens clearing nozzle 104) configured to aim washing fluid towards one or both of said optics assembly and said field of view ([0056]: lens clearing nozzle 104 directed towards the lens cover 110). 
Regarding claim 3, Mulcahey teaches at least one washing flow regulator that controls flow through said washing inflow path ([0061]: A mass flow or other suitable controller may be used to regulate and/or vary a flow rate of purging fluid during operation). 
Regarding claim 5, Mulcahey teaches at least one purge flow regulator on said cryo inflow path that controls non-cryogenic fluid flow through said cryo inflow path (see same path) when said cryogenic flow from said cryogenic fluid source is reduced ([0104]: a defrost function is useful for thawing a catheter after cryogen spray (when said cryogenic flow from said cryogenic fluid flow source is reduced), before removal from the endoscope. In the example of Figs. 11A and 11B, a defrost circuit directs (the purge flow regulator) gaseous nitrogen (non-cryogenic fluid) from the top of the tank through a heater 187 and frost valve 190 to the catheter 128; where catheter 128 also contains the cryo inflow path).
Regarding claim 6, Mulcahey teaches wherein said device comprises at least one outflow path (egress channel 2508) configured to evacuate fluid from a distal opening at said distal end towards a proximal opening of said cryotherapy device ([0086]: the egress channel 2508 may be connected at a proximal end to an active suction mechanism to draw the purging fluid from the channel 2506, across the lens 2510, and into gas egress channel 2508); and at least one outflow regulator ([0086]: active suction mechanism) on said outflow path configured to control fluid evacuation from said body lumen through said at least one outflow path (where an active suction mechanism differs from a passive venting mechanism such that it is the controlled evacuation of matter rather than the ambient movement of excess fluids/gas).
Regarding claim 9, Mulcahey teaches a control circuitry and at least one pressure sensor connected to said control circuitry, configured to measure body lumen pressure or changes in said body lumen pressure, and wherein said control circuitry controls flow within said cryo inflow path and/or said washing inflow path, based on said control of flow within the washing inflow path). Pressure feedback (from an implied pressure sensor) from the supply line or taken within a body lumen (measured body lumen pressure), or both, may be utilized to reduce a risk of distension or pneumothorax), (Where “and/or” is being interpreted as “or” and therefore only control of flow within said cryo inflow path or said washing inflow path needs to be taught by the prior art). 
Regarding claim 10, Mulcahey teaches a control circuitry and at least one temperature sensor connected to said control circuitry, configured to measure temperature levels and/or temperature changes inside said body lumen, and wherein said control circuitry controls the flow of said cryogenic fluid through said cryo inflow path and/or controls said washing inflow path into said body lumen, based on said measured temperature values ([0102]: a data acquisition board (control circuitry) collects data from a thermocouple 195 (temperature sensor, connectivity is implied to be able to collect/transmit/analyze data). The system software monitors data from the thermocouple 195, and opens the cryogen valve 186 to cool the manifold 196 when its temperature is above the desired set-point (control circuitry controls the flow of said cryogenic fluid based on said measured temperature values)) (Where “and/or” is being interpreted as “or” and therefore only measuring temperature levels or temperature changes inside said body lumen (first occurrence) and the flow of said cryogenic fluid through said cryo inflow path or controls said washing inflow path into said body lumen (second occurrence) needs to be taught by the prior art).
Regarding claim 12, Mulcahey teaches wherein at least one of said washing opening is configured to direct said washing fluid towards said field of view and away of said optics assembly ([0056]: a spatter deflection nozzle 118 directed out and away from the lens 110 at an angle with respect to a central axis of the cap, for deflecting incoming spatter, particulates, and fog).
Regarding claim 13, Mulcahey teaches wherein said cryotherapy device comprises at least one washing flow director, and said washing flow director comprises a nozzle (lens clearing nozzle 104) and/or a deflecting surface that provides a flow shaped as a virtual cone/dress that optionally defines a micro-environment (where “and/or” is being interpreted as “or” and therefore only a nozzle or a deflecting surface that provides a flow shaped as a virtual cone/dress needs to be taught by the prior art; see 112(b) rejection above where anything following “optionally” will not be examined since it is unclear whether those features are being positively claimed).
Regarding claim 14, Mulcahey teaches wherein at least one of said washing opening is configured to direct said washing fluid towards said optics assembly ([0056]: lens clearing nozzle 104 directed towards the lens cover 110).
Regarding claim 59, Mulcahey teaches wherein said target region is at an internal surface of said body lumen (Abstract: body cavity or lumen being treated; [0108]: deliver cryogen spray onto target tissue; any treatment for body lumens will be to an internal surface), and wherein said system is used for ablating tissue at said target region ([0108]: deliver cryogen spray onto target tissue; where any cryotherapy is a form of ablation capable of removing tissue from a target area). 
Regarding claim 60, Mulcahey teaches wherein said cryo inflow path (delivery apparatus 128, Fig. 9) is configured to spray said cryogenic fluid out from said distal end at said target region within said body lumen through said cryo opening ([0108]: A distal tip of the catheter may contain radial spray pattern holes which make up the nozzles configured to deliver cryogen spray onto target tissue).
Regarding claim 61, Mulcahey teaches wherein said at least one washing opening (lens clearing nozzle 104) comprises a sideways washing opening (see Fig. 1A where lens clearing nozzle 104 is sideways (i.e. not positioned/oriented in the distal direction)).
Regarding claim 62, Mulcahey teaches wherein said optics assembly comprises at least one lens (lens 110) and/or at least one illumination source (where “and/or” is being interpreted as “or” and therefore only a lens or a at least one illumination source needs to be taught by the prior art).
Regarding claim 63, Mulcahey teaches wherein said at least one washing opening comprises at least one front washing opening (spatter deflection nozzle 118) at said elongated therapy device distal end (see Fig. 1A where spatter deflection nozzle 118 is positioned on the device’s distal end).
Regarding claim 65, Mulcahey teaches wherein said body lumen comprises a cervix, a prostate, a urethra, a ureter, a stomach or a uterus (Abstract: the body cavity or lumen being treated; [0007]: a flexible endoscope (e.g. a gastroscope); where a gastroscope is shaped and sized to be positioned inside a stomach).
Regarding claim 66, Mulcahey teaches, comprising: a control unit connected to said elongated cryotherapy device ([0089]: embodiments of the visualization system, or along the purging fluid supply mechanism, such that purging fluid is adequately heated when it reaches the cap; [0061]: A mass flow or other suitable controller may be used to regulate and/or vary a flow rate of purging fluid during operation; where the connection between the two systems is implied to enable the fluid to be heated before reaching the cap such that it must take flow rate into account to ensure adequate heating of the purging fluid); wherein said at least one washing flow regulator controls flow through said washing inflow path in response to a signal from said control circuitry ([0089]: The heating element may maintain safe exposure temperatures in a patient, while maintaining the lens temperature above the dew point; [0062]: A purging fluid may be supplied continuously to the nozzles or other lens clearing flow field adjustment mechanisms of the visualization system, or a fluid supply may be valved or metered so that the purging fluid flows on an as-needed basis. In some embodiments, a button or switch may be provided that allows the flow of the purging fluid to be temporarily increased, in order to perform touch-up jobs or provide a 
Regarding claim 67, Mulcahey teaches wherein said control circuitry signals said washing flow regulator to regulate washing flow into said body lumen when cryogenic flow is stopped ([0013]: may include heating elements, such as one or more flexible printed circuits, that electrically heat the endoscope, lens, and/or the purging fluid supply mechanism to avoid condensation/freezing temperatures. The devices of the system may be heat treated before, during, or in between treatments; wherein “between treatments” is such that cryogen flow has stopped and the use of the control circuitry to control this step is implied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey, as applied to claim 1 above, further in view of Germain et al. (U.S. Pub. No. 2014/0303551, cited in IDS), herein referred to as “Germain”.
Regarding claim 7, Mulcahey teaches of an outflow regulator but fails to teach wherein said outflow regulator comprises a check valve configured to open when a pressure measured inside said body lumen is higher than a pre-determined value.
However, Germain discloses an endoscope (50, Figs. 1, 18) for tissue ablation ([0113]: the applied energy can be adapted to ablate and resect tissue) with an optics assembly (light source 136, camera 135) and fluid inflow and outflow paths (inflow/outflow channels 108a, 108b that communicate with valve-connectors 110a, 110b) with an outflow regulator and wherein said outflow regulator comprises a check valve (check valve 680) configured to open when a pressure measured inside said body lumen is higher than a pre-determined value ([0097]: if intra-cavity pressure exceeds the targeted maximum level, the controller 545 provides an algorithm-based pressure relief mechanism by modulating the pumps while the check-valve 680 provides a back-up form of pressure relief). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the outflow regulator of Mulcahey to the check valve of Germain for the purpose of providing a mechanism of over-pressure protection and pressure relief (Germain: [0097]). 
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey, as applied to claim 1 above, further in view of Burnett et al. (U.S. Pub. No. 2012/0136343, cited in IDS), herein referred to as “Burnett”.
Regarding claim 64, Mulcahey teaches wherein said body lumen comprises a body cavity or lumen (Abstract) but fails to teach that the body lumen comprises a bladder. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boaz (US 5733280): cryotherapy with fluid control; LePivert (US 20100274178): cryotherapy device with inflow/outflow and additional fluid flow; Burr et al. (US 20130253491): cryospray with an optical assembly; Rajagopalan et al. (US 20170007310): cryotherapy with an optical assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794